Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 22, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  154505                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  KIM METHNER and CONNIE METHNER,                                                                           Joan L. Larsen,
           Plaintiffs-Appellees,                                                                                      Justices


  v                                                                 SC: 154505
                                                                    COA: 326781
                                                                    Midland CC: 12-009082-CH
  VILLAGE OF SANFORD,
           Defendant/Cross-Defendant-
           Appellant,
  and
  MID-VALLEY AGENCY, INC.,
           Defendant/Cross-Plaintiff-
           Appellee,

  and

  MALLEY CONSTRUCTION, INC.,
             Defendant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the August 23, 2016
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Marlette Auto Wash, LLC v Van Dyke SC Properties, LLC (Docket No. 153979)
  is pending on appeal before this Court and that the decision in that case may resolve an
  issue raised in the present application for leave to appeal, we ORDER that the application
  be held in ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 22, 2017
           d0315
                                                                               Clerk